UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2257



REATHA B. LAWTON,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-664-REP)


Submitted:   June 30, 2006                  Decided:   July 24, 2006


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reatha B. Lawton, Appellant Pro Se. Mary Hannah Lauck, Tara Louise
Casey, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Reatha B. Lawton appeals the district court’s order

accepting   the    magistrate      judge’s     recommendation   and   granting

summary judgment for the Commissioner on Lawton’s claim that the

Administrative Law Judge improperly determined the onset date of

her disability as January 20, 2001, and not September 28, 1999.             We

must   uphold     the   decision    if   the    decision   is   supported   by

substantial evidence and the correct law was applied.                  See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996); see also Villa v. Heckler, 797 F.2d 794, 796 (9th Cir. 1986)

(noting that the question is whether the chosen onset date is

supported by substantial evidence, not whether an earlier date

could have been supported).         We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See Lawton v. Social Security Admin., No.

CA-03-664-REP (E.D. Va. Sept. 20, 2005).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      AFFIRMED




                                     - 2 -